Citation Nr: 0424851	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  02-20 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an effective date prior to January 4, 1993, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD), on the basis of clear and unmistakable error 
(CUE) in a July 1966 rating decision. 

2. Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from April 1945 to July 1945, 
February 1946 to July 1952, and October 1952 to February 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1980 and October 2001 rating 
decisions.  With respect to the issue of service connection 
for hearing loss, the veteran submitted his notice of 
disagreement in December 1980, expressing dissatisfaction 
with the June 1980 decision that, in pertinent part, denied 
service connection for hearing loss.  In February and March 
1981, the RO issued statements of the case.  In March 1981, 
the veteran submitted a statement that specifically addressed 
his disagreement with the RO decision regarding the issue of 
service connection for hearing loss.  This statement, 
although not completed on a VA form 9, is properly viewed as 
a substantive appeal with the June 1980 rating decision.  The 
Board construes this as a timely-filed appeal under 38 C.F.R. 
§ §20.202, 20.301, and 20.302.  

The procedural history commenced when the veteran filed a 
claim for service connection for combat fatigue in March 
1966.  In July 1966, the RO, in pertinent part, denied 
service connection for combat fatigue; the veteran did not 
file a timely appeal with the March 1966 rating decision.  In 
December 1980, the veteran filed an application to reopen the 
issue of service connection for combat fatigue, 
recharacterizing the issue as service connection for a 
nervous condition.  In May 1981, the RO tacitly reopened the 
claim and denied service connection for a nervous connection 
on it merits.  The veteran did not file a timely appeal with 
the May 1981 rating decision.  

On January 4, 1993, the RO received another application from 
the veteran reopening the issue of service connection for a 
nervous disorder, recharacterizing the issue as service 
connection for a panic disorder and post-concussion syndrome.  
In a June 1994 rating decision, the RO granted service 
connection for an anxiety disorder with mild panic attacks, 
assigned a 10 percent disability evaluation, and effectuated 
the award as of January 4, 1993; and denied service 
connection for post concussion and PTSD.  In June 1994, the 
veteran filed a notice of disagreement with respect to the 
denials as to the June 1994 rating decision; in January 1995, 
the RO issued the statement of the case.  In an October 1995 
rating decision, the RO granted service connection for PTSD; 
recharacterized the veteran's service-connected issue of 
anxiety disorder with mild panic attacks as PTSD with anxiety 
disorders and panic attacks; assigned a 10 percent disability 
evaluation effective January 4, 1993; and increased the 
disability evaluation to 30 percent effective February 9, 
1995.  The veteran did not file a timely notice of 
disagreement with the October 1995 rating decision.

In February 2001, the veteran filed a claim for an effective 
date prior to January 4, 1993, for the grant of service 
connection for post-traumatic stress disorder, on the basis 
of clear and unmistakable error in a July 1966 rating 
decision that denied service connection for combat fatigue.  
Thereafter, the criteria to perfect an appeal were satisfied.  
The veteran has been represented by the Veterans of Foreign 
Wars of the United States throughout this appeal.

The issue of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

In the March 1980 and 1981 statements, the veteran indicated 
that a bursitis condition was related to his active service.  
The RO has taken no action with regard to this issue and it 
is referred to the RO for appropriate action.




FINDINGS OF FACT

1.  In a rating decision dated July 20, 1966, the RO denied a 
claim for service connection for combat fatigue.  

2.  On August 5, 1966, the RO issued a copy of the rating 
decision and informed the veteran of his right to appeal.

3. The record does not show that a notice of disagreement 
with the July 20, 1966 rating decision was filed within the 
appeal period.

4. The RO's July 1966 denial was adequately supported by the 
evidence then of record and in accord with the extant legal 
authority.

5. The veteran has not established that the RO had not 
considered the correct facts as they were then known, or that 
the RO had incorrectly applied the applicable statutory and 
regulatory provisions existing at the time, and that, but for 
any such alleged error, the outcome of the decision would 
have been different.


CONCLUSIONS OF LAW

1. The July 20, 1966, rating decision, which denied a claim 
for service connection for combat fatigue, is final.  
38 U.S.C.A. § 7105(b)-(c) (West 2002); 38 C.F.R. 
§ § 3.104(a), 20.200, 20.302, 20.1103 (2003).

2. The July 20, 1966 rating decision wherein the RO denied 
service connection for combat fatigue did not constitute 
clear and unmistakable error.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Clear and Unmistakable Error

The veteran asserts on appeal that he is entitled to an 
effective date prior to January 4, 1993, for the grant of 
service connection for post-traumatic stress disorder on the 
basis of clear and unmistakable error in the July 1966 rating 
decision.  Essentially, the veteran contends that the 
evidence shows that VA examination, and service medical 
records demonstrate he was diagnosed with nightmares, combat 
fatigue, and stress induced anxiety.  He argues that this 
information was documented in his service medical records and 
on a U. S. Army Civilian Employees Health Service examination 
in 1981.  He has submitted this evidence in support of his 
argument.  (See statement of June 2003 and attachments 
provided by veteran).  

At his hearing, the veteran also argued that following the 
examination by VA in May 1966, the examiner failed to dispose 
of the issue of combat fatigue or any other psychiatric 
disorder, and merely stated mood, memory, and comprehension 
are normal.  He also pointed out that the rating specialist 
read something into the VA examination that was not there 
since the veteran's condition was never really addressed.  He 
claimed he has provided evidence that clearly demonstrated 
ongoing problems with combat fatigue/PTSD since service and 
points out that this has had a devastating impact on him 
causing severe social, psychological, and industrial 
impairment.   (See hearing transcript on page 19).

A. Relevant Law and Regulations

VA law requires that rating decisions be final and binding 
based on evidence on file at that time and will not be 
subject to revision on the same factual basis. 38 C.F.R. § 
3.104(a); see also 38 U.S.C.A. 5108.  The only exception to 
this rule is when the VA has made a "clear and unmistakable 
error" in its decision. 38 C.F.R. § 3.105(a); see also 38 
U.S.C.A. § 7103(c) (the Board may correct "obvious error" on 
its own initiative).  Under such circumstances, the decision 
will be reversed or amended, and it will have the same effect 
as if the corrected decision had been made on the same date 
as the reversed or amended decision. 38 C.F.R. § 3.105(a).  
If this exception does not apply, the decision is final and 
may be reopened only upon the presentation of "new and 
material evidence." A determination on a claim by the agency 
of original jurisdiction of which the claimant is properly 
notified shall become final if an appeal is not perfected. 38 
C.F.R. § 20.1103.

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error. Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable. Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different. Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc). 

To reasonably raise a claim of clear and unmistakable error, 
the claimant must provide some degree of specificity as to 
what the alleged error is. In addition, the claimant must 
offer some persuasive reasons as to why the result would have 
been manifestly different but for the alleged error, unless 
it is the kind of error that, if true, would be clear and 
unmistakable on its face. Baldwin v. West, 13 Vet. App. 1, 5 
(1999); Fugo, 6 Vet. App. at 44.

An alleged failure in the duty to assist by the RO may not 
form the basis of a valid claim of clear and unmistakable 
error, because it essentially is based upon evidence that was 
not of record at the time of the rating decision. See Elkins 
v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994).  In this regard, the contention 
that medical knowledge was not advanced to its current state 
may not form the basis for a valid claim of clear and 
unmistakable error because it is premised upon facts that 
were not then of record. Porter v. Brown, 5 Vet. App. 233, 
235-236 (1993).

Furthermore, with respect to final rating decision prior to 
July 21, 1992, the RO's failure to consider evidence which 
was in VA's possession at the time of the decision, although 
not actually in the record before the RO, may not provide a 
basis for a finding for clear and unmistakable error.  
VAOPGCPREC 12-95.  Similarly, a determination that there was 
clear and unmistakable error must be based on the record and 
the law that existed at the time of the prior decision.  
Russell, 3 Vet. App. at 314; see Crippen v. Brown, 9 Vet. 
App. 412, 418 (1996); Allin v. Brown, 6 Vet. App. 207, 214 
(1994) (Because VA Physicians' Guide for Disability 
Evaluation Examinations is neither a statute nor a 
regulation, the failure to properly apply its guidelines 
cannot constitute clear and unmistakable error. Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory or regulatory provisions to the correct and 
relevant facts. Thus, in order for such error to exist, there 
must have been a failure to apply the appropriate regulations 
or statutes).

Simply to allege clear and unmistakable error on the basis 
that previous adjudications improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 
44 (1993).  Clear and unmistakable error is more than a 
difference of opinion. 38 C.F.R. § 3.105(b).

A claimant seeking to obtain retroactive benefits by proving 
that VA has made a clear and unmistakable error has a much 
heavier burden than that placed upon a claimant who attempts 
to establish his prospective entitlement to benefits. Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Final RO 
decisions are entitled to a presumption of validity. Pierce 
v. Principi, 240 F.3d 1348, 1355 (Fed. Circ. 2001).

Under applicable criteria in effect in 1966, service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by wartime or peacetime 
service.  38 U.S.C.A. § 310, 331 (now 38 U.S.C.A. § 1110, 
1131); 38 C.F.R. § 3.303 (1966) (emphasis added).  

B.  Evidence and Analysis

The threshold question is whether the July 1996 RO decision 
was final.  The Board observes that in July 20, 1966, the RO 
granted service connection for hypertension and denied the 
veteran's claim of service connection for combat fatigue.  
The RO notified the veteran of the rating decision in August 
1966, which included the information on his right to appeal.  
The record does not show that the veteran filed a timely 
notice of disagreement with the July 1966 rating decision.  
Therefore, under VA law, the Board concludes that the July 
1966 rating decision is final. 

Determining the finality of the rating decision, the Board 
must now review the July 1966 rating decision to see whether 
there is a basis for finding clear and unmistakable error in 
that decision.  

As noted above, the three criteria must be met to show clear 
and unmistakable error: 

(1) the correct facts known at the time were not before the 
adjudicator 

(2) that an error occurred based on the record at the time 
the prior decision was made, and 

(3) that, had the error not been made, the outcome would have 
been manifestly different.  

The following relevant evidence (or facts) were available at 
the time of the July 1966 rating decision:  

(A) Service medical records revealed diagnoses of combat 
fatigue, anxiety, and anxiety state with muscular chest pain 
(see records dated in October 1951, December 1952, February 
1959, November 1961, January 1962); complaints of 
nervousness, tension, depression (see records dated in March 
1959, February 1960, February 1961); and episodes of 
palpation, rapid pulse, and occasional headaches, and 
palpation of pulses in the feet and ears, usually secondary 
to anger, fear, frustration, or anxiety provoking situation 
(see record dated in March 1959). 

(B) A May 1966 VA cardiovascular examination report.  The 
veteran stated to the examiner that he had chest pains (not 
related to exertion), dizziness, and occasional feeling of 
palpitations or fast heart beat, with periodic pain in chest 
and arms, which come and goes at any time.  On examination, 
the veteran did not look or act ill, did not complain of 
pain, distress, or dyspnea; did not exhibit ascites, neck 
vein distention, chest pains, edema, or dyspnea at rest; 
normal heart examination without palpation (i.e., no shocks, 
shrills, or abnormal thrusts).  This examiner entered no 
psychiatric diagnosis.

(C) A May 1966 Disability Evaluation report showing a 
diagnosis of mild (borderline) primary arterial hypertension 
(with probable early left ventricle hypertrophy revealed by 
EKG); complaints of chest pain, dizziness, and fast heart 
beats; and assessment of normal mood, memory, and 
comprehension.  On this form, the veteran's in-service 
diagnosis of combat fatigue but combat fatigue was not 
diagnosed at that time.

In the July 1966 rating decision, the RO noted the veteran's 
in-service diagnosis of combat fatigue but determined that 
service connection for combat fatigue was not warranted 
because residuals of combat fatigue were not found on the May 
1966 VA examination.  In other words, the RO denied the claim 
based on the evidence that the veteran did not exhibit combat 
fatigue (or a disability) at the time of the compensation 
examination.

The veteran has contended on appeal that (1) the RO failed to 
consider the evidence of the in-service diagnosis of combat 
fatigue when adjudicating the claim in July 1966; (2) 
therefore, an error was made, and (3) that, had the error not 
been made, service connection for combat fatigue would have 
been granted (see February 2001 statement).  Contrary to the 
veteran's argument, the record clearly shows that the RO at 
that time considered the veteran's in-service diagnosis of 
combat fatigue when denying the veteran's claim.  As noted 
above, Board may only consider the evidence which was in VA's 
possession at eh time of the decision in 1966.  It may not 
use evidence developed at a later time to find error in the 
July 1966 decision.  Therefore, in this case, the Board finds 
that the corrects facts known at that time were before the RO 
and that an error did not occur based on the record at the 
time the July 1966 decision was made.  

The veteran's accredited representative also contended that a 
clear and unmistakable error existed because the RO 
improperly weighed and evaluated the evidence of the May 1966 
VA examination, which "merely stated mood memory and 
comprehension" (see transcript hearing p. 19).  The Court, 
however, has held that an allegation of clear and 
unmistakable error on the basis that a previous adjudication 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable error.  
Clear and unmistakable error is more than a difference of 
opinion. Fugo v. Brown, 6 Vet. App. 40, 44 (1993); 38 C.F.R. 
§ 3.105(b).  Only undebatable evidence warrants a clear and 
unmistakable error.  

In this case, the Board observes that the RO, relying on the 
May 1966 VA examination, made a plausible conclusion that the 
veteran did not exhibit combat fatigue on examination.  The 
records show that VA examiner acknowledged the veteran's in-
service diagnosis of combat fatigue but ultimately assessed 
that the veteran manifested normal mood, memory, and 
comprehension, rather than advancing a diagnosis of combat 
fatigue on examination.  In view of VA examination, the RO 
reasonably concluded that there was no basis to compel 
service connection.  

Under applicable criteria in effect in 1966, service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by wartime or peacetime 
service.  As noted above, the RO denied the veteran's claim 
based on the evidence that he did not manifest a post-service 
disability.  Thus, correctly applying the applicable law in 
1966, the Board finds that a clear and unmistakable error did 
not exist as to the July 1966 rating decision.

Given the facts above, the Board concludes that the veteran's 
contentions do not meet the criteria to warrant a clear and 
unmistakable error.  The RO considered all the evidence, 
provided a plausible conclusion with the known facts at that 
time, and correctly applied the applicable law.  Accordingly, 
based on the foregoing reasons, an effective date prior to 
January 4, 1993, for the grant of service connection for 
post-traumatic stress disorder (PTSD), on the basis of clear 
and unmistakable error (CUE) in the July 1966 rating 
decision, is not warranted.

II. Veterans Claims Assistance Act of 2000 (VCAA)

Generally, the RO is obligated to satisfy the VCAA 
requirements that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Given the parameters of 
the law surrounding CUE claims, however, duties to notify and 
assist imposed by the VCAA are not applicable where clear and 
unmistakable error is claimed, in Board decisions (see 
Livesay v. Principi, 15 Vet. App. 165 (2001)), or in RO 
decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)). 


ORDER

An effective date prior to January 4, 1993, for the grant of 
service connection for post-traumatic stress disorder, on the 
basis of clear and unmistakable error in a July 1966 rating 
decision, is denied.


REMAND

A March 1981 statement shows that the veteran was in 
disagreement with the February and March 1981 statements of 
the case denying his claim of service connection for hearing 
loss.  The RO, however, did not construe the statement as a 
substantive appeal and the appeal was never perfected.

Subsequent to his March 1981 statement, the record shows that 
the veteran had submitted three duplicate copies of the March 
1981 statement of the case that denied service connection for 
hypertension and hearing loss (see submissions dated in 
January 1993, February 2001, and April 2004).  Furthermore, 
the Board observes that the veteran manifested in-service 
diagnoses of ear disorders and post-service complaints of 
hearing loss (see service medical records dated in December 
1946, June 1953, March 1963; and VA treatment record dated in 
April 1977).  The veteran, however, has not complained of his 
hearing loss since the March 1981 statement.  From the 
record, it is unclear whether the veteran wishes to continue 
or withdraw his appeal regarding service connection for 
hearing loss .  Therefore, to clarify the veteran's status of 
his appeal, the Board finds that further inquiry is needed to 
resolve this issue.

Accordingly, this case is REMANDED for the following action:  

1. The RO should contact the veteran and ask 
him whether he would like to continue his 
appeal regarding service connection for 
hearing loss.  If the veteran wishes to 
withdraw his appeal, the RO should ask the 
veteran to submit a written request 
withdrawing his appeal.

2. If the veteran wishes to continue with the 
appeal, the RO should do the following:

(A) The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the veteran 
is expected to provide.  The veteran 
should also be asked to provide any 
evidence in his possession that pertains 
to the claim.  In particular, the RO 
should issue a VCAA notice to the veteran 
and his accredited representative which 
discusses the evidence required to 
support his claim for service connection 
for hearing loss.

(B) The RO should then schedule the 
veteran for VA compensation examination 
which is sufficiently broad to accurately 
determine the current nature and severity 
of the hearing loss.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  The examiner 
should include a complete rationale for 
all opinions and conclusions expressed.  
If any hearing loss is identified, the 
examiner should advance an opinion as to:

Whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the identified hearing loss: 
i)	was initially manifested or 
originated during active service; 
ii)	is etiologically related to in-
service or post-service noise 
exposure; 
iii)	or is in any other way causally 
related to his periods of active 
service?

(C) The RO should provide the veteran 
with adequate notice of the date and 
place of any VA examination.  A copy of 
all notifications must be associated with 
the claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655 (2003).



(D) The RO should then readjudicate the 
issue of service connection for hearing 
loss.  If the benefit sought on appeal 
remains denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran and 
his accredited representative should be 
given the opportunity to respond to the 
SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



